438 F.2d 1216
Walter P. STRICKER and Joan M. Stricker, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 20576.
United States Court of Appeals, Sixth Circuit.
February 18, 1971.

W. Dick Coombs, Akron, Ohio, on brief, for petitioners-appellants.
Richard Halberstein, Atty., Tax Division, Dept. of Justice, Washington, D. C., for respondent-appellee; Johnnie M. Walters, Asst. Atty. Gen., Meyer Rothwacks and Thomas L. Stapleton, Attys., Tax Division, Dept. of Justice, Washington, D. C., on brief.
Before EDWARDS, McCREE, and KENT, Circuit Judges.

ORDER

1
This is an appeal from a decision of the United States Tax Court which held that the Commissioner of Internal Revenue correctly disallowed travel expense deductions claimed by appellants for 1967, and that the assessment of deficiency in income tax for that year, $403.38, was therefore correct.


2
The Commissioner ruled that Walter P. Stricker was not "away from home" within the meaning of Section 162(a) (2) of the Internal Revenue Code of 1954, 26 U.S.C. § 162(a) (2). The Tax Court conducted a hearing and thereafter, in an opinion reported at 54 T.C. 355, sustained the deficiency as assessed by the Commissioner. Appellants assert that the Commissioner and the Tax Court erred in its determination that Mr. Stricker was not "away from home" for the first six months of the year in question.


3
Upon consideration of the briefs of the parties, the record in the case and the decision of the Tax Court, we conclude that the findings of fact of the Tax Court are sustained by substantial evidence and are not clearly erroneous and that the controlling law was correctly applied.


4
It is therefore ordered that the decision of the Tax Court be, and it hereby is, affirmed.